DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/20/22. Claims 61-78 and 83-86 and 91 are cancelled. Claims 102-106 are new. Claims 61-79, 81, 82, 87, 88 and 92-106 are currently pending and an action on the merits is as follows.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for calibrating,” “means for receiving,” “means for comparing,” and “means for causing a transition” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “calibrating,” “receiving,” “causing a transition” and “comparing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 93 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the receiver or smart device in ¶230 is the means for comparing.  The Claim limitations “means for calibrating” “means for receiving” “means for comparing” and “means for causing” do not have any clear corresponding structure in the specification (see the 35 USC 112 b rejections below). Therefore, for the sake of examination,  these means will be interpreted as any structure capable of the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 102-106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification provides support for weighting based on the calibration mode ([¶227]) but does not disclose that the usage type used in the weighting is the therapeutic mode or adjunctive mode or that the usage type is determined based on user input or device coupling.
 	Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Specifically, it is not clear how the transition criteria is weighted based on the theraeuptic mode or adjunctive mode. The only specific example given of weighting the transition is in relation to the calibration mode ([¶227]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “means for calibrating” “means for receiving” “means for comparing” and “means for causing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure is associated with these means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 79, 81, 82, 87, 88 and 92-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, JR et al. US 2009/0112478 in view of Varsavsky et al. US 2015/0164387 and Mastrototaro et al. US 20150217051.
Regarding claim 79 and 92-93, Mueller discloses a method of continuous glucose monitoring in which a continuous glucose monitor is in signal communication with a glucose sensor through sensor electronics and wherein the continuous glucose monitor is operating in an initial mode of calibration, the method comprising:
determining a usage type of the continuous glucose monitor (the calibration mode is considered a usage mode as it is not further defined)
receiving or determining usability data indicative of a usability of a glucose concentration measured by the glucose sensor ([¶160] ISIG signal changes that are abnormal and the integrity checks cause the change in mode. ISIG is used to determine the glucose concentration as well); 
comparing the received or determined usability data to one or more transition criteria ([¶160] the modes have thresholds based on the checks); wherein the one or more transition criteria are weighted based on the usage type of the continuous glucose monitor ([¶28] the calibration factor and usability is weighted based on the calibration mode. Since the calibration mode is a usage mode the transition it is weighted based on a usage mode) 
determining that the comparing indicates the received or determined usability data has met or will meet the transition criteria ([¶146,162-164]), 
responsive to the determining the usability data has met or will meet the one or more transition criteria, causing a transition to a user dependent calibration mode which uses  ([¶162-164]) 
calibrating the continuous glucose monitor according to the user-dependent calibration uses a calibration value from an external blood glucose meter ([¶162-164]  the device transitions to a new calibration mode when the sensor fails the integrity check. Specifically in this mode, referred to as probation or sleep, the sensor is checked against a reference measurement. ¶174 in the event of rapid change an external reference can be used to calibrate the device) 
Mueller does not disclose the initial mode of calibration is self-calibration based on a priori data. Varsavsky teaches a sensor that has an initial mode that is a self-calibration ([¶688,689] bench testing data and EIS behavior is used to set the initial calibration [¶455] factory calibration factor). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Mueller with the factory calibration of Varsavsky in order to minimize reliance on blood glucose meter readings for calibration ([¶688]).
Mueller does not specifically disclose the new mode of calibration determines a relationship between sensor data obtained from the glucose sensor and the calibration value obtained from the external blood glucose meter to thereby convert the sensor data into values substantially equivalent to the calibration value. Mastrototaro teaches a similar glucose sensor and monitor that uses a glucose meter reference to determine a relationship or calibration between the sensor data and the reference measurement ([¶24, 112] new calibration factors are determined from the meter reference reading). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Mueller with the teachings of Mastrototaro in order to try and recalibrate the sensor ([¶24]) before terminating the sensor.
Regarding claim 81, Mueller discloses in the calibration mode of user-dependent calibration, the user interface is configured to prompt a user to enter a calibration value from an external blood glucose meter ([¶164]).  
Regarding claims 82, Mueller discloses, the new mode of calibration is user-dependent calibration, and wherein the received or determined data indicates that the usability of the measurement data has decreased over time ([¶146,162] the integrity checks are over time and indicate a decrease in usability). 
Regarding claim 83, Mueller discloses the received or determined data indicates a fault or error associated with the glucose sensor ([¶153,156,160] the data integrity is checked).  
Regarding claim 87, Mueller discloses in the initial mode the received or determined usability data indicates sufficient usability of the measurement data to enable use of the continuous glucose monitor in a therapeutic mode, wherein the use of the continuous glucose monitor in the  in the therapeutic mode comprises transmitting a signal corresponding to the clinical value to a medicament pump or pen ([¶65] in the self-calibration mode the data from the glucose monitor is used by a pump [¶162] the user dependent mode does not transmit or display data so it is considered a nontherapeutic mode but measurements are still determined).  
 Regarding claim 88, Mueller discloses the method further comprises receiving entry of the calibration value from the external blood glucose meter, further comprising receiving or determining second usability data indicative of a usability of the measurement data in the new mode of calibration, the second data including the calibration values from the external blood glucose meter, determining that the second usability data indicates sufficient usability of the measurement data to re-enable use of the continuous glucose monitor in the therapeutic mode, causing a transition back to the initial mode of calibration whereby the use of calibration values from an external blood glucose meter results in increased accuracy, including for therapeutic use ([¶162-165]).-7- Application No.: 14/862079 Filing Date: September 22, 2015  
Regarding claim 94, Varsavsky teaches the self-calibration mode does not use the calibration value from the external blood glucose meter ([¶455,688,689] the sensor is calibrated based on prior lab testing data).  
Regarding claim 95, Varsavsky teaches the self-calibration mode calibrates the continuous glucose monitor based on a priori calibration data ([¶455,688,689] the sensor is calibrated based on prior lab testing data).  
Regarding claim 96, Varsavsky teaches the self-calibration mode calibrates the continuous glucose monitor based on internal calibration ([¶455,688,689] the sensor is calibrated based on prior lab testing data).  
Regarding claim 97, Mastrototaro teaches the system further comprising means for calibrating the continuous glucose monitor according to the user-dependent calibration mode using the calibration value from the external blood glucose meter ([¶24, 112] new calibration factors are determined from the meter reference reading).  
Regarding claim 98, Mueller discloses the system further comprising means for displaying, via a user interface in the user-dependent calibration mode, a prompt requesting user input of the calibration value ([¶164]).   
Regarding claim 99, Mueller discloses the external blood glucose meter is a finger stick ([¶164]), and Varsavsky teaches the self-calibration mode calibrates the continuous glucose monitor without using the finger stick ([¶455,688,689] the sensor is calibrated based on prior lab testing data).     
Regarding claim 100, Mueller discloses the operations further comprise displaying, via a user interface in the user-dependent calibration mode, a prompt requesting user input of the calibration value ([¶164]).  
Regarding claim 101, Varsavsky teaches the external blood glucose meter is a finger stick, and wherein the self-calibration mode calibrates the continuous glucose monitor without using the finger stick ([¶455,688,689] the sensor is calibrated based on prior lab testing data).  


Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments related to the interview, upon further consideration of the amendment it is with regret that Examiner informs Applicant that the amendments do not overcome the rejection. Specifically, the usage type can be interpreted under a broadest reasonable interpretation as the calibration mode can be considered a usage mode. 
Regarding Applicant’s arguments that Varsavsky does not disclose a self-calibration mode, Examiner respectfully disagrees. Varsavsky specifically teaches that the device is calibrated using lab testing or a prior data ([¶455,688,689] the sensor is calibrated based on prior lab testing data). 
Regarding Applicant’s argument that none of the references teach transition to a user-dependent calibration mode, Examiner respectfully disagrees. Mueller discloses the transition from an initial mode of calibration that requires a finger stick reference reading. Then Mastrototaro teaches recalibrating or entering a new calibration mode based on the reference reading ([¶24, 112] new calibration factors are determined from the meter reference reading). Thus it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mastrototaro into the combination of Mueller and Varsavsky in order to try and recalibrate the sensor before terminating the sensor.

Conclusion 
Claims 102-106 do not have prior art applied.
The prior art of record does not disclose weighting the transition criteria based on the therapeutic and adjunctive modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
                                                                                                                                                                                                     /ALLEN PORTER/Primary Examiner, Art Unit 3792